department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person contact number identification_number u i l nos number info release date se t eo ra g date date dear ----- we have considered your request dated date on behalf of a public charity involved in educating other charities about the role of lobbying as a means of achieving their philanthropic missions you request information on lobbying and influencing public policy by private_foundations the public charity has compiled a list of recurring questions that if answered by the irs would assist in correcting misconceptions in this area the questions are addressed below investments to public_charities that lobby yes private_foundations may make grants other than program-related investments to public_charities ie organizations described in sec_509 or of the internal_revenue_code that lobby with certain restrictions the tax rules include explicit safe harbors for general support grants that meet the requirements of sec_53_4945-2 of the treasury regulations provided that such grants are not earmarked in whole or part for lobbying they will not be taxable_expenditures under sec_501 of the code governing its own lobbying_expenditures yes does the same answer apply whether or not the public charity has made the election may private_foundations make general support grants other than program-related what constitutes earmarking of a grant for lobbying is a foundation required to include a specific provision in its grant agreements that no absent any specific agreement to the contrary will the recitation in a grant agreement earmarking a grant for lobbying is making a grant with an oral or written_agreement that the grant will be used for lobbying that there is no agreement oral or written that directs that the grant funds be used for lobbying_activities be sufficient to establish to the satisfaction of the irs that there has been no earmarking for lobbying yes absent evidence of an agreement to the contrary part of the grant funds may be used for lobbying a specific provision is required only if the grantee organization is not a public charity or if the private_foundation earmarks the grant for use by an organization that is not a public charity specific project that includes lobbying a private_foundation can make a grant to a public charity for a specific project that includes lobbying pursuant to sec_53_4945-2 and iii of the regulations if no part of the grant is earmarked for lobbying the private_foundation obtains a proposed budget signed by an officer of the public charity showing that the amount of the grant together with other grants by the same private_foundation for the same project and year does not exceed the amount budgeted for the year of the grant by the public charity for activities of the project that are not lobbying and the private_foundation has no reason to doubt the accuracy of the budget proposal indicates that it will be seeking funds for the specific project from other private_foundations without referring to other additional sources of funds ’ no the specific project grant rules in sec_53_4945-2 of the regulations do not require the private_foundation to concern itself about the other sources of funding for the project in such situations under what circumstances can a foundation make a grant to a public charity for a in the response to the preceding question does it matter that the public charity’s what if in the conduct of the project the public charity actually makes lobbying_expenditures in excess of its estimate in the grant proposal if the requirements of sec_53_4945-2 and iii of the regulations are met no earmarking budget shows non-lobbying equal to or greater than grant and no reason to doubt accuracy of budget then the private_foundation will not have made a taxable_expenditure under sec_4945 of the code for that year even if the public charity makes lobbying_expenditures in excess of the budgeted amount however knowledge of the excess may provide a reason to doubt the accuracy of subsequent budgets submitted by the public charity sec_53_4945-2 of the regulations example illustrates the situation where a private_foundation makes a second-year grant payment after the public charity exceeded its lobbying budgeted amount in the first year of the grant in that case although the private_foundation did not have a taxable_expenditure in the first year it did have a taxable_expenditure in the second year when the public charity again exceeded its lobbying budgeted amount similarly if the public charity's exemption is revoked for excess lobbying after receiving the grant there is no adverse consequence to the private_foundation unless it directly or indirectly controls the public charity or has knowledge of the change in status before making the grant definitions of lobbying in sec_56_4911-2 and sec_3 of the regulations govern sec_53_4945-2 of the regulations provides that the definitions of sec_56_4911-2 and sec_56_4911-3 apply without regard to the exceptions contained in sec_56_4911-2 and sec_56_4911-2 instead similar exceptions are provided in sec_53_4945-2 note that the special rules for membership communications under sec_56_4911-5 do not apply to private_foundations sec_4945 of the code to ensure that grant funds subject_to expenditure_responsibility for example a grant to a sec_501 organization are not used for lobbying assuming grant records reflect that a grantee has been made aware of the applicable lobbying definitions and the grantee’s report on the use of grant funds reflects activities that are legislation-related but as reported lack one or more of the elements of lobbying under sec_53 and of the regulations is the foundation required to investigate further to discharge its responsibilities sec_53_4945-5 of the regulations provides that a grantor private_foundation is not required to conduct any independent verification of reports from grantees unless it has reason to doubt their accuracy or reliability in determining whether a foundation grant has been earmarked for lobbying do the private_foundations are required to make all reasonable efforts under what other policy-related activities may foundations fund may private_foundations directly engage in any policy-related activities without incurring liability for private_foundation_excise_taxes yes private_foundations may engage directly in a wide range of educational activities that influence the formation of public policy but are not lobbying so long as the foundation does not reflect a view on specific_legislation in communications with legislators legislative staff or executive branch personnel participating in the formulation of legislation or reflect a view on specific_legislation and make a call to action in communications with the general_public and the rule for certain mass media communications does not apply some communications that may otherwise qualify as lobbying are excepted as nonpartisan analysis technical_advice to a legislative body or self-defense private_foundations may fund discussions of broad social problems as well as certain public charity membership communications that are not treated as lobbying communications further the special restrictions on lobbying have no effect on contact with executive branch officials in order to influence the development of regulations and other non-legislative policy positions lobbying is limited to attempting to influence action by a legislative body community foundations that are public_charities may if they have elected under sec_501 of the code engage in or fund lobbying_activities subject_to the limitations of sec_501 and sec_4911 or if they have not to the extent that the lobbying activity does not constitute more than an insubstantial part of the community foundation's activities for lobbying without adverse federal tax consequences community foundations that are public_charities may make grants to other public_charities earmarked for lobbying so long as the amounts actually earmarked for lobbying are taken into account under the applicable limitation on lobbying_expenditures by the community_foundation noted in the response to question activities that do not constitute political campaign intervention within the meaning of sec_1_501_c_3_-1 of the regulations including voter registration get out the vote drives voter education projects and candidate forums community foundations may engage in non-partisan election-related activities such as voter registration get out the vote drives voter education projects and candidate forums provided they do not constitute political campaign intervention under sec_501 of the code regarding voter registration activities in particular community foundations that are not private_foundations are not required to meet the standards of sec_4945 may community foundations make grants to other public_charities that are earmarked may community foundations engage in nonpartisan election-related activities may community foundations engage in or fund lobbying_activities in contrast to public_charities private_foundations are subject_to limitations under sec_4945 of the code on funding nonpartisan voter registration drives for purposes of the limitations does the phrase voter registration drive include nonpartisan election-related activities other than registering voters including get out the vote activities voter education projects and candidate forums no we believe this general information will be of assistance to you this letter however is not a ruling and may not be relied on as such if you have any questions please feel free to contact the person whose name and telephone number are listed in the heading of this letter cc joseph j urban manager exempt_organizations technical guidance quality assurance sincerely
